DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/20 has been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings filed on 2/3/20 are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “said printed circuit board” in claims 25 and 28 and “a channel” in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to Claim 27 teaches that “said holding device forms a channel being axially parallel to said neck and configured to be disposed over an emitter”; however, the specification, especially page 5, does not teach what the “channel” is? Or how the “channel” is formed?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16, 19, 21 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paffhausen et al (US 6,191,852) (hereinafter: “Paffhausen”).
Regarding claim 15, Paffhausen discloses an optical detector device (see figure 6 below), comprising: a housing (i.e., carrier plate 19) having a protruding neck (i.e., tapper element 1); a light-transmissive pane (i.e., interference filter 34) outwardly closing off said neck (1); an optical waveguide arrangement having a plurality of optical waveguides (i.e., individual glass fibers 7 of figure 1) disposed under said pane (34), 

    PNG
    media_image1.png
    3408
    2320
    media_image1.png
    Greyscale


Regarding claim 19, Paffhausen teaches that the holding device (14) is formed integrally or in one piece (figure 6). 
Regarding claim 21, Paffhausen teaches that the holding device (14) encloses said optical waveguides (7) is a light tight housing (column 6, line 20); thus, the housing device encloses the optical waveguides with an exact fit (figure 6).
Regarding claim 27; claim 27 is broadly enough to read on the teachings of Paffhausen. Paffhausen teaches the use of holding device (14) forms a channel (i.e., one of the waveguides 7) being axially parallel to said neck (1) and configured to be disposed over an emitter (i.e., light emitted from microtitre plate 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 19-22, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siekmann et al (DE202013006142 U1) (of record) in view of Paffhausen.
Regarding claim 15, Siekmann et al discloses an optical detector device (see figure 1 below), comprising: a housing (1) having a protruding neck (i.e., holder 3); a light-transmissive pane (5) outwardly closing off said neck; an optical waveguide arrangement (4) having a light guide/optical waveguide (4) disposed under said pane (5), said optical waveguide (4) configured to taper toward an optical sensor (8); and a holding device (3) holding said optical waveguides (4) in said neck.

    PNG
    media_image2.png
    3508
    2479
    media_image2.png
    Greyscale


Paffhausen discloses an optical measuring system for detecting the optical signals of microassays which comprises an optical waveguide arrangement (1) having a plurality of optical waveguides (7) for transporting light signals from the samples (5) to the detector (10) (see figure 3 below)

    PNG
    media_image3.png
    3408
    2320
    media_image3.png
    Greyscale


Regarding claim 16, figure 1 of Seikmann teaches that the optical waveguide arrangement (4) is formed integrally or in one piece and figures 1 and 5 of Paffhausen show that the optical waveguide arrangement (1) is formed integrally or in one piece.
Regarding claim 19, Seikmann teaches the use of holder (3) is formed integrally or in one piece and Paffhausen teaches that the holding device (14) is formed integrally or in one piece (figure 6). 
Regarding claim 20, Seikmann does not teaches that the holding device (3) is uniquely inserted in the neck; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the invention of Seikmann, for example, inserting the holding device in the neck because this is a known way for mounting between the components of an optical fiber sensor.
Regarding claim 21, Seikmann teaches that the holding device (3) encloses the optical waveguide (4) with an exact fit and Paffhausen teaches that the holding device (14) encloses said optical waveguides (7) is a light tight housing (column 6, line 20); thus, the housing device encloses the optical waveguides with an exact fit (figure 6).
Regarding claim 22, Seikmann and Paffhausen do not teach that holding device has contact surfaces at the optical waveguides and at least the contact surfaces are 
Regarding claim 27; Seikmann teaches the use of holding device forms a channel (i.e., channel contains optical fiber 4) being axially parallel to said neck (3) and configured to be disposed over an emitter (i.e., light emitted from microtitre plate 4).

Regarding claim 28, Seikmann teaches the detector device further comprises a printed circuit board (9) configured to support a plurality of at least one of sensors (8) for monitoring a spectrum from infrared to ultraviolet (see par. [0004] of the attached translation).

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seikmann and Paffhousen as applied to claim 15 above, and further in view of Kramer (US 2004/0036875).
Regarding claim 17, both Seikmann and Paffhousen do not teach that the optical waveguide arrangement includes a central ring disposed under said pane, the ring lying on the holding device, and the plurality of optical waveguides being radially outwardly connected to the ring. However, such the features are known in the art as taught by Kramer.


    PNG
    media_image4.png
    3408
    2320
    media_image4.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective fling date of the present invention to rearrange the fiber optic holder of Seikmann and Paffhousen as taught by Kramer if back scattered light or reflected light 
	Regarding claim 18, Kramer does not teach that the central bore (61) is included an optical fiber; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide an optical fiber at the central bore for the purpose of guiding light. The rationale for this modification would have arisen from the fact that using optical fiber for transporting light would prevent the light that may enter the of the parts of the device, thus increase the signal to noise ratio.

Allowable Subject Matter
Claims 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wach et al (5,953,477) discloses a method and apparatus for improved fiber optic light management which comprises a tapper portion; Kompaniets et al (8,665,440) discloses a spectral imaging system comprises a fiber optic bundle, the fiber optic bundle having a curved light receiving surface; Kongable (6,438,296) and Ansorge et al (5,347,122) disclose an optical waveguide arrangement which comprises a plurality of optical fibers configured to taper toward an optical sensor. However, these .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  April 19, 2021